DETAILED ACTION
The following final Office action is in response to Applicant’s submission received on 10/04/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/04/2021 has been considered by the examiner.

Other Acknowledgements
Examiner acknowledges the replacement drawings filed on 10/04/2021 and a revised Specification to correct minor spelling, grammatical and spacing issues.

Status of the Claims
Claims 1, 3, 4, 8, 11, 12, 14-16, 19, 22 are amended in Applicant’s response while claims 5-7 are canceled and claims 23-25 are newly added.  Claims 1-4 and 8-25 are now pending.

Response to Arguments
Applicant does not make any particular arguments with respect to the rejection of the claims under 35 U.S.C. 103.  Further, the amendments to the independent claims overcome the prior art of Imes in view of Okamoto which do not teach the social data stream of the social media data source in predicting a forward market price and executing the transaction when the predicted forward market price is greater than a current market price.  The rejection is withdrawn.
Applicant’s arguments received on 10/04/2021 regarding the rejection of the claims under 35 U.S.C. 101 have been fully considered but they are not persuasive.  Applicant argues regarding Step 2A Prong Two that the task system, controller, expert system, and online compute resource apply, rely on, and use the claim features so as to impose a meaningful limit on any abstract ideas recited in the claimed invention.  Examiner respectfully disagrees.  The elements merely convey use computers as a tool to implement an abstract idea or mere instructions to implement the abstract idea using generic computer components recited at a high level of generality.  The claim lacks technical implementation details to meaningfully limit the claim and to go beyond just “apply it on a computer”.  As explained in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “(s)teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  Applicant argues regarding Step 2B that the additional elements amount to significantly more than the abstract idea and provides a technical solution that improves the operation of the task system.  Applicant argues that the claimed invention predicts surge periods of demand for computing and avoids the use 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4 and 8-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more based on the guidance provided in the Office’s 2019 Revised Patent Subject Matter Eligibility Guidance (hereinafter “2019 PEG”) (See Federal Register Vol. 84, No. 4, January 7, 2019).
Step 1 of the subject matter eligibility test entails considering whether the claimed subject matter falls within the four categories of statutory subject matter (i.e., process, machine, manufacture, or composition of matter).  In Applicant’s case, the claims pass Step 1.  
However, for Step 2A Prong One of the subject matter eligibility test, independent claim 1 for example recites an abstract idea of determining a forward market price for an online compute resource, performing a transaction for the online compute resource when the forward market price is greater than a current market price and then making an assignment of the online compute resource.  The limitations that recite an abstract idea are indicated in bold below:

A transaction-enabling system comprising: a task system; and a controller configured to:
interpret a resource utilization requirement for the task system a compute task;
interpret a plurality of external data sources, wherein the plurality of external data sources comprises at least one data source outside of the task system and a social media data source; 
operate an expert system to predict a forward market price for an online compute resource in response to the resource utilization requirement and a social data stream of the social media data source; and 
execute a transaction on a resource market for the online compute resource in response to determining the predicted forward market price for the online compute resource is greater than a current market price for the online compute resource,
wherein the task system assigns the resource utilization requirement to the online compute resource in response to the controller executing the transaction.


These limitations of predicting a forward market price, performing a transaction when that price is greater than a current market price, and then making an assignment of the online compute resource fall within the abstract idea subject matter grouping of certain methods of organizing human activity discussed in the 2019 PEG because such price prediction and transaction/assignment is considered a fundamental economic practice and also a commercial interaction.  Narrowing the scope of the pricing and transaction/assignment to a compute resource only narrows the abstract idea to a more narrow abstract idea.  The performance of the claim limitations using a generic computer system, i.e., transaction-enabling system comprising a task system, a controller, data sources and an expert system, does not preclude the conclusion that the claim recites an abstract idea.  For example, in the TLI Communications decision, the court noted that even though a claim may recite concrete, tangible components, these components do not exclude the claim from the reach of the abstract-idea inquiry TLI Communications LLC v. AV Automotive, LLC No. 15-1372 (Fed. Cir. May 17, 2016)).  
For Step 2A Prong Two of the subject matter eligibility test, the abstract idea is not integrated into a practical application.  The additional elements of using a transaction-enabling system comprising a task system, a controller, data sources and an expert system to implement the abstract idea are recited at a high-level of generality such that they amount to no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  Also, the additional elements of “interpreting a resource utilization requirement…” and “interpreting a plurality of external sources…”, using the system recited at a high level of generality, for use in the subsequent predicting step amounts to mere data gathering which is insignificant pre-solution activity (see MPEP 2106.05(g)).  As recited, the steps of “interpreting” are no more than gathering information to make a decision which is the decision of “predict a forward market price” and therefore such gathering of information at a high level of generality “by a computer” is not a meaningful limitation in view of MPEP 2106.05(g).  Also, the “assigns” step is recited at such a high level of generality i.e., “the task system assigns” which further conveys no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  This “assigns” step can also be considered insignificant post-solution activity (see MPEP 2106.05(g)) as it is not integrated into the claim as a whole but rather is similar to the Parker v. Flook example of simply appending a post-solution activity to an abstract idea and further similar to the example of the printer used to output a report mentioned in the Intellectual Ventures I LLC v. Capital One Bank, 792 F.3d at 1371-72 (Fed. Cir. 2015) decision (citing Alice, 134 S. Ct. at 2359), “[s]teps that do nothing more than spell out what it means to ‘apply it on a computer’ cannot confer patent-eligibility.”  The combination of these discussed additional elements is no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform an abstract idea.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.    
Regarding Step 2B, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above, with respect to a practical application, the additional elements amount to no more than mere instructions to apply the exception using generic computer components or merely using computers as a tool to perform the abstract idea which cannot provide an inventive concept.  For the “interpreting” steps viewed as data gathering steps and considered insignificant extra-solution activity in Step 2A Prong Two, this has been reevaluated in Step 2B and determined to be well-understood, routine and conventional because the Symantec, TLI, and OIP Techs. court decisions (see MPEP 2106.05(d)(II)) indicate that mere receiving or transmitting of data over a network is a well-understood, routine and conventional function when it is claimed in a merely generic manner as it is here.  Also, the “assigns” step without further implementation details could be the equivalent of sending or transmitting an assignment and therefore indicates no more Symantec, TLI, and OIP Techs. court decisions regarding mere receiving or transmitting of data (see MPEP 2106.05(d)(II)).  Based on the reasons presented, the claim is not patent eligible.
The dependent claims include the limitations of the independent claim and therefore recite the same abstract idea.  Accordingly, the analysis and rationale discussed above regarding the independent claim and abstract idea also apply to the dependent claims.  Also, the dependent claims further limit the abstract idea to a more narrow abstract idea by: limiting the external data sources to certain types, limiting the resources to certain types; including that the predicting and transaction is done with a first and second substitute resource; determining an operational change cost associated with the second substitute resource and further narrowing of what the forward market price comprises.  Such narrowing creates a more narrow abstract idea but does not transform the abstract idea into patent-eligible subject matter.  Additional recitations of the systems and controller are at a high level of generality and similar to their evaluation in claim 1, these additional elements alone and in combination do not provide meaningful limitations to demonstrate integration of the abstract idea into a practical application nor do they demonstrate an inventive concept.     
 The limitations of claim 1 and its dependents are essentially repeated in Applicant’s other claims and therefore the same analysis applies to the other claims.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Sarkar US 10,318,896 B1 (col. 12:2-6 If the global pool is insufficient to fulfill the selected set of computing resources, then additional computing resources may be acquired, e.g., purchased or leased, in order to completely fulfill the selected set of computing resource).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA KARMIS whose telephone number is (571)270-7277.  The examiner can normally be reached on M-F 8:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALISSA D KARMIS/Examiner, Art Unit 3683

/ROBERT D RINES/Primary Examiner, Art Unit 3683